Citation Nr: 0410628	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from September 1950 to September 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This case has been advanced on the Board's docket, in accordance 
with 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran has been rated at the schedular maximum for his 
service-connected tinnitus since the date service connection was 
granted.

2.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or necessitated periods of 
hospitalization.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the 
veteran's bilateral tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87, 
Diagnostic Code (DC) 6260 (effective prior to and as amended from 
June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 10 percent for bilateral 
tinnitus.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the DCs of the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  The percentage ratings 
represent, as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) resulting 
from service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

By its rating action in August 2002, the RO granted the veteran's 
claim of entitlement to service connection for tinnitus and 
assigned a 10 percent schedular evaluation, effective January 31, 
2002.  That was an initial rating award.  In such cases, a 
practice known as "staged" ratings may apply.  That is, at the 
time of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

At the time the veteran submitted his claim, tinnitus was rated in 
accordance with 38 C.F.R. § 4.87, DC 6260.  Then, as now, ten 
percent was the maximum schedular evaluation permitted by law for 
that disability.  In such cases, the Board must consider the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's tinnitus.  The evidence, 
however, does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards in 
rating tinnitus.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of the veteran's tinnitus are 
those contemplated by the regular schedular standards.  Generally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for further 
action under 38 C.F.R. § 3.321(b)(1). 
The primary thrust of the veteran's contentions is that he should 
have separate 10 percent ratings for his tinnitus in each ear and 
that such ratings should then be combined under 38 C.F.R. § 
4.25(b) (2003).  

Effective June 13, 2003, VA issued regulations which stated that 
only a single evaluation was warranted for tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  68 Fed. 
Reg. 25,822 (May 14, 2003) (codified as amended at 38 C.F.R. § 
4.87, DC 6260, Note 2).  It was noted that the degree to which 
tinnitus impaired the veteran's earning capacity was the same 
regardless of how the tinnitus was perceived.  To rate each ear 
separately for this single disability would, therefore, have 
violated the prohibition on pyramiding, i.e., the evaluation of 
the same disability under various diagnoses.  38 CFR § 4.14.  It 
would have also have violated the principle that a single disease 
entity was to be given a single rating.  38 C.F.R. § 4.25(b).  

The veteran acknowledges the regulatory changes, however, he 
contends that since the new regulations were issued during the 
pendency of his appeal, both sets of regulations should be 
considered.  He maintains that the regulations which are more 
favorable to him should be applied to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this regard, he notes 
that prior to June 13, 2003, there was no official VA policy in 
effect which permitted only a single evaluation for tinnitus.  
Therefore, he maintains that under the criteria in effect prior to 
June 13, 2003, a separate 10 percent schedular rating is warranted 
for tinnitus in each ear.  In the event that such ratings cannot 
be granted, the veteran's representative requests that the veteran 
be scheduled for a VA examination to determine the source of his 
tinnitus.

The veteran's contentions notwithstanding, a recent opinion of the 
VA General Counsel supports the assignment of a single disability 
rating for tinnitus both before and after June 13, 2003.  
VAOPGCPREC 2-2003.  (Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).)  The 
General Counsel noted the changes to the rating schedule did no 
more than codify a standard practice of VA and held that separate 
ratings for tinnitus for each ear could not be assigned under DC 
6260 or any other DC.  The General Counsel also noted that neither 
the prior regulations nor the amended regulations contained any 
language suggesting that a separate tinnitus rating could be 
awarded for each ear.  In that regard, the General Counsel further 
stated that such regulations contained no other rating schedule 
provision which suggested that such separate ratings could be 
awarded.  For example, 38 C.F.R. § 4.124a, DC 8046, provided that, 
for purposes of rating cerebral arteriosclerosis, "[p]urely 
subjective complaints such as headache, dizziness, tinnitus, 
insomnia and irritability . . . will be rated 10 percent and no 
more under diagnostic code 9305." In such cases, the condition of 
tinnitus is taken into account as a rating factor which may give  
rise to a maximum 10% disability rating without regard to whether 
the condition is unilateral or bilateral in nature.  

Similarly, VA has provided for separate ratings for "like organs" 
for specific disabilities, and if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so provided.  
See 38 C.F.R. § 4.87, DC 6207 (Loss of auricle); 38 C.F.R. § 
4.115b, DC 7523 (providing separate ratings for atrophy of one 
testis and both testes) and DC 7524 (providing separate ratings 
for removal of one testis and both) and 38 C.F.R. § 4.116, DC 7626 
(providing separate ratings for surgery on one breast and on both 
breasts).

Finally, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicted with the precedents of the Supreme Court and the 
Federal Circuit.  In VAOPGCPREC 7-2003, the General Counsel held 
that Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most favorable 
to the claimant will govern unless the statute or regulation 
clearly specifies otherwise.  The General Counsel held that the 
rule adopted in Karnas no longer applied in determining whether a 
new statute or regulation applied to a pending claim.  The General 
Counsel indicated that pursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA must 
first determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or regulation 
is silent, VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA ordinarily 
must apply the new provision.  VAOPGCPREC 7-2003.  As noted above, 
the regulatory changes to the rating schedule involved no 
substantive change and did no more than codify a standard practice 
of the VA.  Therefore, it cannot be said that application of the 
changes would produce retroactive effects.  

In light of the foregoing, separate 10 percent ratings for 
tinnitus in each ear are not warranted.

II.  Duties to Notify and Assist

In arriving at this decision, the Board notes that VA has a 
statutory duty to assist the veteran in the development of his 
appeal.  (Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In so doing, VA must notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, however, the facts are not in dispute.  Rather, this 
case involves pure statutory interpretation.  Since the law, and 
not the facts, is dispositive of the issue, no amount of 
development would allow the veteran to prevail.  Such development, 
including the scheduling VA examinations, would serve no useful 
purpose and, therefore, need not be performed in meet VA's 
statutory duty to assist the veteran in the development of his 
appeal  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.); 
see also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to be 
avoided).  

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In March 2002, the RO sent 
the veteran a letter concerning his claim to establish service 
connection for tinnitus, in which he was advised of the evidence 
necessary to substantiate his claim, the evidence which VA would 
attempt to obtain and the evidence which was his responsibility to 
submit.  He was also advised that if he had no additional evidence 
to submit he should notify the RO.  In a February 2003 letter, he 
was advised that there was no legal basis upon which to assign a 
separate evaluation for tinnitus in each ear.  The January 2003 
statement of the case outlined the prior and current rating 
criteria for tinnitus and explained why a separate evaluation for 
tinnitus in each ear could not be assigned.

The United States Court of Appeals for Veteran Claims (Court), in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  The Court's decision in Pelegrini 
also held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2002 letter, which provided the veteran with 
notice of evidence needed to substantiate his claim and explained 
what evidence he should submit and what evidence VA would obtain, 
was sent to the veteran prior to the initial adjudication of the 
claim.  Although the RO did not provide specific notice to the 
veteran that he should submit any evidence in his possession that 
pertained to the claim, the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence pertaining 
to his claim.  The letter also implicitly asked the veteran to 
submit all evidence relevant to his claim, advising him that if he 
had no additional evidence to submit the RO could make a decision 
on his claim.  To the extent any procedural error in VA's duty to 
notify the veteran may be found, it is the judgment of the Board 
that such error has not harmed the veteran, and that no useful 
purpose could be served by remanding the case to correct such 
error.  See 38 C.F.R. § 20.1102 (2003).  Pursuant to VAOPGCPREC 8-
2003, if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  Here, the 
rating issue was raised by the veteran in the notice of 
disagreement which was filed following the August 2002 grant of 
service connection for tinnitus and assignment of a 10 percent 
rating.  Because the RO properly and adequately advised the 
veteran of the information and evidence necessary to substantiate 
his service connection claim and the division of responsibility to 
obtain evidence and a statement of the case was sent to the 
veteran on the rating issue, a separate duty to assist notice 
pertaining to the rating issue was not necessary.

The Board further notes that in March 2004, VA obtained an opinion 
from VA's General Counsel as to the Court's statement in Pelegrini 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request that the claimant provide any evidence in his 
or her possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter dictum 
and is not binding on VA.  Further, the opinion held that § 
5103(a) does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the claim.  
VAOPGCPREC 1-2004.  The Board is bound by the holding of the 
General Counsel's opinion. 



ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



